Eager, J.,
dissents in part in the following memorandum: I dissent insofar as the court would reduce the verdict of $12,000 to $4,000 on the plaintiff’s stipulation to accept a verdict in such lesser sum. I agree that, on the record here, the verdict is contrary to law and, in amount, is against the weight of the evidence. I cannot, however, agree to the drastic reduction in the verdict proposed by the court. The relevant and admissible testimony of the plaintiff and his experts would, in my opinion, if believed by the trier of the facts, warrant a verdict greatly in excess of the said sum of $4,000 but less than $12,000. If this be so, then the determination here amounts to no more than an effort to compromise the action, and this is not the function of an appellate court. Under the circumstances here, where the fixing of plaintiff’s damages depends chiefly upon the resolving of issues of credibility which should be determined by a trier of the facts, I would unconditionally grant a new trial. Settle order on notice. [16 A D 2d 920.]